UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-7549


WILLIE BRANCH,

                 Petitioner - Appellant,

          v.

JUSTIN F. ANDREWS,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02007-BO)


Submitted:   December 16, 2014                Decided:   December 19, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Branch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie Branch, a prisoner in custody under a sentence

imposed by the Superior Court of the District of Columbia, seeks

to    appeal    the    district        court’s    order    denying       relief       on   his

28 U.S.C. § 2241 (2012) petition, which the district court also

construed as a 28 U.S.C. § 2254 (2012) petition.                           The order is

not    appealable      unless      a    circuit    justice        or    judge    issues      a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of    appealability         will     not        issue    absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that

the    petition       states   a    debatable      claim     of    the     denial      of    a

constitutional right.              Slack v. McDaniel, 529 U.S. 473, 484-85

(2000).

               We have independently reviewed the record and conclude

that Branch has not made the requisite showing.                          Accordingly, we

deny Branch’s motions for transcript at government expense and

for appointment of counsel, deny a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We    dispense    with      oral    argument      because    the       facts    and    legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3